DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on October 01, 2021 has been entered. Claims 1, 7 and 13 have been amended. Claims 1-17 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
Regarding independent claims 1, 7, and 13, Applicant argues that the Office fails to disclose within Patton, Liu and Tchakerian “assigning a life event class within the plurality of life event classes to each of the plurality of created conversations based on a highest calculated conversation probability score”.
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Patton discloses the above limitation. Examiner interprets from Patton ([0093] the category having the highest category probability is preferably associated with the event). Here, Patton discloses assigning a category (life event class) to an event ([0030] the content (i.e., electronic messages, posts, content, persistent content, persistent data, persistent posts, etc.) based on a highest probability that a category is associated with the event. Given the above, Examiner maintains that Patton in view of Liu and Tchakerian disclose the above limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patton (U.S Pub # 20150186497) and in view of Liu (U.S Pub # 20140172427) and in further view of Tchakerian (U.S Pub # 20150235129).
With regards to claim 1, Patton discloses a process implemented method comprising:
calculating a life event probability score associated with each of a plurality of life event classes for each of a plurality of life event data using a plurality of metadata associated with each of the plurality of life event data and a plurality of content associated with each of the plurality of life event data ([0047-0049] based on the content, determine features values for how closely the content is associated with a 
calculating a conversation probability score associated with each of the plurality of event classes for each of the plurality of created conversations based on metadata associated with a plurality of created conversations and the calculated event probability score associated with each of the plurality of event data within each of the plurality of created conversations ([0030] The content (i.e., electronic messages, posts, content, persistent content, persistent data, persistent posts, etc.). Fig. 1 Event probabilities, Categorization module Figs. 13-14 Event categorizations, category probability [0083-0085] the percentages or probabilities for each label. Wherein a label characterizes the type of event);
assigning a life event class within the plurality of life event classes to each of the plurality of created conversations based on a highest calculated conversation probability score ([0093] the category having the highest category probability is preferably associated with the event);
and historical conversations between the users ([0030,0033] the content may include electronic messages, post… between a user and a secondary user that may be follower or friend)
one or more event classes associated with each post, and one or more calculated event class probabilities (Figs. 13-14 [0083-0085] probability of each label that describes the event).
Patton does not disclose however Liu discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the social interest system of Patton by the summarization system of Liu to summarize participant messages into one area.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide summaries of events from social media messages (Liu [0004]).
	Tchakerian discloses:
predicting a relationship between users participating in each of the plurality of created conversations based on a plurality of post content ([0034] relationship prediction. [0038] relationship data record generated by accessing any combination of public or private information available).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the social interest system of 
	One of ordinary skill in the art would have been motivated to make this modification in order to manage a prediction database of prediction data records for users of a social network (Tchakerian [0004]).
Claims 7 and 13 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Patton further discloses:
wherein the plurality of social media data includes at least one of a plurality of user posts, a plurality of user comments, a plurality of user replies, and a plurality of user messages ([0030] electronic messages, posts).
	Claims 8 and 14 correspond to claim 2 and are rejected accordingly.
With regards to claim 3, Patton further discloses:
wherein the plurality of metadata associated with the plurality of created conversations includes at least one of a total number of users associated with each of the plurality of created conversations, a plurality of timestamp information for each of the plurality of life event data within each of the plurality of created conversations, and a life event class associated with each of the plurality of life event data ([0030] timestamps).
	Claims 9 and 15 correspond to claim 3 and are rejected accordingly.
	With regards to claim 4, Patton further discloses:
wherein assigning the first life event class to each of the plurality of life event data includes assigning the life event class corresponding to the highest life event probability score ([0082] features having the highest probabilities).
	Claims 10 and 16 correspond to claim 4 and are rejected accordingly.

wherein assigning a second life event class to each of the plurality of created conversations includes assigning the life event class corresponding to the highest conversation probability score ([0082] features having the highest probabilities).
Claims 11 and 17 correspond to claim 5 and are rejected accordingly.
With regards to claim 6, Patton further discloses:
wherein identifying the plurality of life event data includes filtering a plurality of social media data not associated with a life event ([0061] wherein all content is filtered for event-related content).
Patton does not disclose however Tchakerian discloses:
wherein a life event includes at least one of a birthday, a graduation, a marriage, a childbirth, and a travel experience ([0038] marriage).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the social interest system of Patton and Liu by the prediction system of Tchakerian to look at relationship data pertaining to weddings between individuals
One of ordinary skill in the art would have been motivated to make this modification in order to analyze relationship data records to determine if people will marry (Tchakerian [0008]).
Claim 12 corresponds to claim 6 and is rejected accordingly.

Conclusion
                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166